NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                 _______________

                                      No. 21-2688
                                    _______________

                                  GUSTAVO XAVIER,
                                            Appellant
                                        v.

    SUPERINTENDENT ALBION SCI; ATTORNEY GENERAL PENNSYLVANIA;
             DISTRICT ATTORNEY SUSQUEHANNA COUNTY

                                    _______________

                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                                (D.C. No. 3:12-cv-01603)
                            District Judge: Jennifer P. Wilson
                                    _______________

                      Submitted Under Third Circuit L.A.R. 34.1(a):
                                  November 18, 2022
                                  _______________

                     Before: HARDIMAN, PORTER, and FISHER,
                                  Circuit Judges.

                                (Filed: December 2, 2022)

                                     ______________

                                        OPINION
                                     ______________


 This disposition is not an opinion of the full Court and, under I.O.P. 5.7, is not binding
precedent.
PORTER, Circuit Judge

       Gustavo Xavier seeks habeas corpus review of his state conviction for third-degree

murder under a negotiated plea agreement, for which he received a sentence of 20 to 40

years. He seeks relief under 28 U.S.C. § 2254 based on a claim of ineffective assistance

of trial counsel. The District Court concluded that he failed to adduce sufficient evidence

showing that his trial counsel’s performance fell below an objective standard of

reasonableness. For the reasons that follow, we will affirm the District Court.

                                              I

       Xavier argues that his trial counsel failed to properly investigate evidence that

would undermine the malice element of his homicide charge. Absent malice, he argues,

he could have been tried and convicted of voluntary manslaughter, resulting in a lesser

sentence. Therefore, he concludes, his counsel’s assistance was ineffective, and his

resulting guilty plea could not have been knowing, voluntary, and intelligent.

       The homicide at issue was that of Lisa Parlanti, Xavier’s then-girlfriend. Xavier

struck her multiple times with a blunt object, wrapped her head in a plastic bag, and

placed her body in a closet. For that, he was charged with criminal homicide and

aggravated assault. In a negotiated plea agreement, Xavier entered a guilty plea to one

count of Murder of the Third Degree. In exchange, the Commonwealth agreed not to seek

a charge of Murder of the First Degree. The court accepted the plea.



                                             2
       Over a decade of post-conviction procedure has ensued. Xavier soon challenged

his conviction through a petition for post-conviction relief under the Pennsylvania Post-

Conviction Relief Act (“PCRA”). The Court of Common Pleas denied PCRA relief on

September 27, 2011. He then appealed to the Superior Court of Pennsylvania, which

affirmed the denial of PCRA relief on May 23, 2012. On August 10, 2012, he filed a

petition for writ of habeas corpus in the United States District Court for the Western

District of Pennsylvania, which was subsequently transferred to the Middle District of

Pennsylvania.

       The District Court dismissed the petition with prejudice, declining to issue a

certificate of appealability (“COA”). Xavier appealed, and this Court issued a COA as to

two issues: “(1) whether the District Court erred in concluding that Xavier is procedurally

barred from pursuing his claim that counsel was ineffective for failing to advise him that

he might only be convicted of manslaughter if he opted for trial; and (2) whether counsel

was ineffective for failing to challenge inculpatory statements given to investigators

while Xavier was heavily medicated in the ICU.” App. 5. We affirmed the District

Court’s denial of Xavier’s claim with regard to inculpatory statements but vacated as to

the Sixth Amendment claim. Xaiver v. Superintendent Albion SCI, 689 F.App’x 686 (3d

Cir. 2017) (non-precedential). The case was remanded on the effective-assistance-of-

counsel question. Id.

       On remand, the District Court held an evidentiary hearing, taking testimony from

witnesses including Xavier and his trial counsel, Linda LaBarbera. LaBarbera testified to


                                             3
having discussed manslaughter with Xavier several times before he pleaded guilty and

advising him that a strategy of seeking a voluntary manslaughter conviction was unlikely

to succeed at trial. Xavier testified that he did not believe that they had ever discussed

manslaughter prior to the entry of his plea. Judge Saporito found LaBarbera’s testimony

to be fully credible but Xavier’s to be “only partially credible” based on his demeanor

and the inconsistencies between his testimony and other evidence in the record. Xavier v.

Harlow, 2021 WL 3520649, at *4 (M.D. Pa. May 14, 2021). Judge Saporito found

Xavier’s testimony to be “equivocal, at best,” whereas he found LaBarbera’s to be

explicit that they had discussed manslaughter “on multiple occasions”—an assertion

supported by her contemporaneous notes of their meetings. Id. at *12. The District Court

found LaBarbera’s advice to be reasonable under the circumstances and found no

evidence of coercion, misleading statements, or undue compulsion on her part. Xavier

timely appealed.

                                              II

       Petitions for writs of habeas corpus raise federal questions, giving the District

Court jurisdiction under 28 U.S.C. § 1331. We have jurisdiction under 28 U.S.C. §§ 1291

and 2253(c)(1) over Xavier’s appeal from the District Court’s order denying his habeas

petition. In reviewing the denial of a petition for a writ of habeas corpus brought under 28

U.S.C. § 2254, we “exercise plenary review over the district court’s legal conclusions and

apply a clearly erroneous standard to its factual findings.” Cradle v. United States ex rel.

Miner, 290 F.3d 536, 538 (3d Cir. 2002).


                                              4
                                             III

       Federal law concerning effective assistance of counsel establishes a two-prong

test. See Strickland v. Washington, 466 U.S. 668 (1984). First, did counsel’s

representation fall below an objective standard of reasonableness? Id. at 687-88. Second,

did counsel’s deficient performance prejudice the defendant in making his defense? Id. at

687. Because we hold that LaBarbera’s representation of Xavier did not fall below an

objective standard of reasonableness, we do not reach the question of prejudice.

       Defense counsel in a criminal case “has a duty to make reasonable investigations

or to make a reasonable decision that makes particular investigations unnecessary.” Id. at

691. She is obligated to make a “reasoned judgment as to the amount of investigation the

particular circumstances of a given case require.” Blystone v. Horn, 664 F.3d 397, 423

(3d Cir. 2011) (citation omitted). But she is not required to pursue “an investigation that

would be fruitless, much less one that would be harmful to the defense.” Harrington v.

Richter, 562 U.S. 86, 108 (2011). The decision not to investigate “must be directly

assessed for reasonableness in all the circumstances” but with “a heavy measure of

deference to counsel’s judgments.” Strickland, 466 U.S. at 691.

       Xavier has failed to demonstrate that LaBarbera’s counsel fell below an objective

standard of reasonableness. When she advised Xavier concerning his plea, she had seen

the crime scene photos and could appreciate the extreme violence of the crime. She

reviewed documents detailing the eighteen-to-twenty-two injuries to Parlanti’s head. She
                                             5
knew that Xavier had taped a plastic bag over Parlanti’s head before stuffing her in a

closet. She could reasonably judge the likely effect that information would cause if heard

by a jury. She knew that it is difficult to persuade a jury that a homicide perpetrator

involuntarily “snapped” in a way that would undermine a finding of malice. And she

knew that Xavier had testified that he was “not drunk and did not use drugs” on the night

of the homicide, which would make it more likely for him to be convicted of Murder of

the First Degree rather than of the Third.1

       Xavier’s arguments to the contrary are unavailing. Much of the testimony that he

notes could have been taken in 2009 is ambivalent as to the question of malice. See

Appellant Br. at 19-20. Witness statements indicate a mutually abusive relationship

between Xavier and the victim as well as drug use by Xavier. See id. Mutual abuse does

not clearly negate malice, and, again, drug use might reduce a charge of Murder of the

First to Murder of the Third, but not to Voluntary Manslaughter. See Commonwealth v.

Milburn, 413 A.2d 388, 388 (Pa. 1980). Other statements, such as that about an officer’s

Spanish-language proficiency or that Xavier was thought by several people to have been

inebriated on the day of the murder, are irrelevant and waived. See Appellant Br. at 19.

Xavier puts too much weight on these testimonies, claiming that they show “a reasonable



1
 Xavier makes much of witness statements as to his intoxication at various times. His
intent in doing so is not always clear. See Appellant Br. at 19. Under Pennsylvania law,
intoxication cannot reduce a charge of murder to voluntary manslaughter. Commonwealth
v. Milburn, 413 A.2d 388, 388 (Pa. 1980) (“[M]urder of the third degree does not require
specific intent, and voluntary intoxication neither precludes conviction of that offense nor
reduces it to voluntary manslaughter.”). And if he means to cast doubt over portions of
his statements to police, such evidentiary questions are waived by his guilty plea.
                                              6
probability that, but for trial counsel’s deficient performance . . . Xavier would have gone

to trial and would be serving a shorter sentence for manslaughter.” Appellant Br. at 21.

They do no such thing.

       Xavier also faults counsel for not further pursuing ambiguities as to the murder

weapon. The Commonwealth’s theory was that Parlanti was killed with a sink post;

Xavier contends that he used a tire jack. He argues that counsel’s failure to resolve

ambiguities as to the murder weapon is evidence of her deficiencies and proves that she

did not take the investigation seriously. Appellant Br. at 20 n.23; Reply Br. at 2.

       There are two flaws in that argument. First, Xavier’s choice of weapon is not

dispositive of malice. One could use a tire jack in a crime of malice or in the heat of

passion just as one could a sink post. If Xavier has an argument for why the choice of

weapon clearly weighs in favor of a heat-of-passion crime, he has not articulated it here.

Second, if there was ambiguity as to the murder weapon, Xavier is partly to blame: in his

oral guilty plea colloquy, he affirmatively indicated that he hit the victim “on a number of

occasions with a metal post which had been used to prop up a sink.” App. 107. Because a

defendant pleading guilty is bound by the statements that he makes under oath in open

court, he cannot subsequently change his story. Commonwealth v. Yeomans, 24 A.3d

1044, 1047 (Pa. Super. Ct. 2011). Nor was his counsel ineffective for declining to

investigate theories that would contradict those statements made under oath.

       We cannot deny that there may be other facts that could have been discovered and

other testimony that could have been taken. But “reasonable” investigation is not

                                              7
maximal investigation. Strickland, 466 U.S. at 691. An attorney is not required to pursue

every morsel of information that might bear upon her client’s case. See Harrington, 562

U.S. at 108. Here, the facts that were already available to LaBarbera offered significant

evidence from which a jury would likely conclude that Xavier acted with malice. Under

the “heavy measure of deference” that we afford to criminal defense counsel in these

situations, we cannot say that a defense attorney presented with the evidence that

LaBarbera had is unreasonable in declining to investigate further. Strickland, 466 U.S. at

691.2 Therefore, we cannot say that she was ineffective in advising him to plead rather

than to roll the dice.

                                            IV

       Under Strickland, Xavier has failed to show that his counsel’s declination to

further investigate evidence going to malice was unreasonable. 466 U.S. at 691. The

District Court therefore did not err when it denied Xavier’s habeas petition. We will

affirm the denial.




2
 Pursuant to 2254(d), our review of an ineffective-assistance-of-counsel claim
adjudicated on the merits in state court is reviewed under a doubly deferential standard.
                                             8